Citation Nr: 1441454	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  10-22 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for leukemia.


REPRESENTATION

Appellant represented by:	Kent D. Watkins, Attorney at Law


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from June 1959 to March 1961 and January 1991 to February 1991. He had additional service in the Army Reserves. 

This matter comes before the Board of Veterans' Appeals (the Board) from August and November 2009 rating decisions issued by the RO.

In his April 2010 Substantive Appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge. He withdrew his request in April 2014.

This appeal was processed using the VBMS paperless claims processing system.


FINDING OF FACT

Leukemia was not manifest in active service or within one year of separation therefrom, and is not attributable to service. 


CONCLUSION OF LAW

Leukemia was not incurred in or aggravated by active service and may not be presumed to have been incurred there in. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R. § 3.159(b) (2013). The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. See Pelegrini, 18 Vet. App. at 121.

In this case, in March and October 2009 letters issued prior to the decisions on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. The letters advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations. Hence, the March and October 2009 letters, which meet the content of notice requirements, also meet the VCAA's timing of notice requirement.    

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's available service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claim. The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal.  

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits. See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including leukemia are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113. 38 C.F.R. §§ 3.307, 3.309.

If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology is required. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir. 2013). As noted, leukemia is a chronic disease. 38 U.S.C.A. § 1101. The appellant has chronic lymphocytic leukemia (CLL). 

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability. See Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Analysis

At the outset, the Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disability was incurred while engaging in combat.

The Veteran contends that his leukemia was diagnosed in 1986 during a period of reserve service. Specifically, he asserts that exposure, during this period of reserve service, to solvents such as trichloroethylene (TCE) and tetrachloroethylene (PCE) led to the development of his leukemia. In this regard, he reported exposure to TCE and PCE had been linked to leukemia. In the 526, he reported that leukemia began in 1991.

Here, the Board notes that the Veteran contends that his reserve service treatment records for the period from 1986 to 1991 are not available for review. To the extent that the Board does not have a full set of the Veteran's service treatment records, the Board is aware that in such cases, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the doubt rule. Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). The Board's analysis of the Veteran's claim has been undertaken with these heightened duties in mind.

Available service treatment records do show that in the June 1990 report of medical history, the Veteran reported he was in good health. As to whether he ever had or now has, in pertinent part, tumor, growth, cyst or cancer, the Veteran checked the "no" box. The corresponding June 1990 examination documents scar associated with a history of gall bladder surgery. Otherwise, there were no noted abnormal findings on clinical evaluation. In a January 1991 health questionnaire for dental treatment the Veteran indicated that the following conditions applied to him: heart trouble/chest pain, high blood pressure, frequent headaches, sinus disease and arthritis/rheumatism. The Veteran did not indicate that cancer was a condition that applied to him. His reported "unusual medical problems: high blood pressure, chest pain on exertion and gall bladder and appendix removal in 1985. He reported that he was currently taking Inderal. He also reported that he had a history of excessive bleeding after dental treatment.

A December 1993 private treatment record documents that the Veteran had a 3 month history of cervical lymphadenopathy. The physician reported that "on the basis of a presumptive diagnosis of chronic lymphocytic leukemia I did proceed with bone marrow aspiration and biopsy. The physician concluded that the Veteran appeared to have early Stage I chronic lymphocytic leukemia. A January 2004 private treatment record documents that review of the Veteran's past medical history indicates chronic lymphoid leukemia without remission "diagnosed about 1986." There was a similar notation in September 2007.

In this case, the Board finds that Veteran's leukemia is not related to his service.

Here, the record is devoid of a showing that the leukemia manifested during service or to a compensable degree within a year of the Veteran's 90 day or more period of active service (June 1959 to March 1961). Rather, the evidence establishes that the leukemia manifest in 1993 (there was a 3 month history of symptoms leading to diagnosis in December 1993), many years after his period of active service (June 1959 to March 1961). Absent a showing that the Veteran's leukemia manifested within a year of his period of service, service connection is not warranted on this presumptive basis. See 38 C.F.R. §§ 3.307(a), 3.309(a). To the extent that the Veteran claims service connection for leukemia on a presumptive basis for his period of Reserve service or service in 1991, the Board finds his claim must fail because he is not shown to have had the requisite 90 or more days of continuous service at any time during his period of Reserve service. 38 C.F.R. § 3.307(a)(1).

There is no evidence of leukemia shown in service. To determine that a chronic disease was shown in service, the disease identity must be established. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). No examiner at the time, or since, has established that there was a finding sufficient to establish leukemia. In sum, characteristic manifestations sufficient to identify the disease (leukemia) entity were not noted. Additionally, there is no assertion of continuity of leukemia from service. Thus, service connection cannot be awarded. 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303(b), 3.307, 3.309.

Finally, though the Veteran has current leukemia (residuals thereof), the evidence does not serve to link the onset of the leukemia to a period of service. The Board points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). There is no credible evidence or opinion that even suggests that there exists a relationship, or nexus, between the current leukemia and the Veteran's periods of service. 

To that end, the Board acknowledges the Veteran was not afforded a VA examination.  On the facts of this case, however, an examination is not required. VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the claim does not meet these requirements for obtaining a VA medical opinion. The record contains sufficient medical evidence to decide this claim.   

The only other evidence of record supporting this claim is the various general lay assertions and contentions averred on his behalf. Regardless of the discrepancy between date of diagnosis documented in the record (December 1993) as compared to date of diagnosis contended by/on behalf of the Veteran (1986 or 1991), the Board finds that the Veteran is competent to state he has leukemia as such is confirmed by the record. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). However, to the extent that he asserts that exposure (during his periods of reserve service) to solvents such as TCE and PCE led to the development of his leukemia, the Board finds such assertions not credible. See Layno v. Brown, 6 Vet. App. 465 (1994). Here, he has not established that he was, in fact, exposed to TCE and PCE during his periods of reserve service.  His allegations are non-specific and are no more than conjecture.  Nothing in his pleadings establishes actual exposure. Even assuming for sake of argument that he had exposure to TCE and PCE, nothing in this record establishes a link between TCE and/or PCE exposure and the Veteran's leukemia. In this regard, the Board is aware that the Veteran submitted general research showing a link between Agent Orange exposure and chronic B-cell leukemias. Here, however, the Veteran does not claim herbicide (Agent Orange) exposure. Further, TCE and/or PCE exposure are not synonymous with herbicide exposure (i.e., regulations pertaining to herbicide exposure do not apply to claimed TCE/PCE exposure). 

Here there is a remarkable conflict in the record. Clearly, there is a report that there was a past medical history of leukemia diagnosed about 1986. This predates his brief period of active duty in 1991. However, there is no evidence to support that there were characteristic manifestations sufficient to identify leukemia in 1986.

The basis of the report of leukemia in 1986 is not known. However, such report is inconsistent with the report of a 3-month history of symptoms in December 1993 and inconsistent with his report of good health and denial of a history of cancer in 1990. We also note that in 1993, it was medically determined that the leukemia was in an early stage. The Board finds the Veteran's assertions to be of limited probative value. The most probative evidence establishes that leukemia was not manifest during the brief service in 1991.
 
For the foregoing reasons, the Board finds that the claims of entitlement to service connection for leukemia must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for leukemia is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


